One-minute speeches on matters of political importance
The next item is one-minute speeches on matters of political importance.
(HU) In the Intergroup for Regional and Minority Languages we have drawn up a report for the purpose of protecting traditional national minorities. Why is this important? Many of the new Member States, among them Romania, for instance, have no legislation for minorities. Last year we witnessed uniformed policemen beating up civilians in Slovakia. Ever since the new government took office in Romania, we have noticed that the symbols of minorities are being removed, that it is seen as a problem if someone speaks more than one language, and that several hundred children were accidentally left out of school enrolment. This is why we think it important for the European Parliament to produce a report, a resolution, guaranteeing the protection of minorities, the protection of traditional ethnic minorities. Thank you very much, Mr President.
(BG) Ladies and gentlemen, the conflict between Russia and Ukraine and the natural gas supply cut in January resulted in heavy losses for a few European countries, especially Bulgaria.
The direct losses for the Bulgarian economy for just a few days amounted to more than EUR 230 million, which is equal to the amount needed to start the Nabucco project. This has left our economy in a precarious state and has forced us to seek cooperation in order to reopen the blocks at the Kozloduy nuclear power station.
The dialogue on this must be reasonable and calm, and based on good analysis. The solutions are difficult, however, let us not prejudge them and dismiss them outright, as the Commission has unfortunately signalled.
I consider that Bulgaria and some of the worst affected countries must have the opportunity to gain additional funding from the European Development Plan, and not just a minimal share of the EUR 20 million which has already been allocated for gas projects. It is inexplicable that the worst affected country should receive the least amount at a stage when almost EUR 3.5 million will be allocated for energy projects.
We will shortly start the discussion on energy strategy. I call upon all Members to show that we have a vision for energy independence, that on the verge of elections we can overcome our political differences, and that we can protect the solidarity and mutual assistance that has joined us together.
(ET) Mr President, ladies and gentlemen, the Czech Presidency began one month ago, but it has already managed to spit in our faces and insult us with its gift: Estonia is covered with a hammer and sickle, there is a drunken man on the floor of a Finnish sauna, Germany has a swastika, Italy has football players holding balls near their genitals, Bulgaria is covered with toilets, etc. etc. This is how the artist who made the Czech Republic's gift to the European Union portrayed the nations and countries of the European Union in his work.
Art can and often must shock, but is the mocking of another country and people the most fitting way to do so? The Czech Government speaks of the artist's freedom of expression: true, but here that freedom has definitely been used in the wrong context. The government is apparently not permitted to interfere with the artist's creative freedom: this is also true but, in giving this gift, the Czech Government has accepted the message that this gift conveys, and, as the gift-giver, it, and not the artist, must now bear responsibility for the consequences. It is difficult to understand how the leadership of the Czech Republic can consider itself entitled to insult other Member States.
As a representative elected from Estonia, I expect an answer and an apology from the country that holds the presidency, so that I may relay it to the Estonian people. Unfortunately, none of the representatives of the presidency are here, but I believe that my request will reach them.
(PL) Mr President, five thousand juggernauts drive through the town of Augustów every day. Every day children go to school, walking along the side of the road itself, because there is no footpath. Almost every day one of them dies under the wheels of a juggernaut. Eco-terrorists have blocked construction of a bypass, in the name of protecting birds from noise. For every week that this development is held up, one of the children of Augustów has to pay with his or her life. Neither the eco-terrorists nor the judges of the European Court of Justice send their own children under the wheels of juggernauts. The lives of the children of Augustów are, however, being accorded less importance than the well-being of birds.
I am a supporter of care for the environment and of action to protect nature. However, when human life is involved, we must not squander it so heartlessly. I will direct a question to the European Commission: how many Polish children have to pay with their lives due to construction of the bypass being blocked? In making the decision, were their lives considered at all?
- (FR) Mr President, I should like to draw the European Parliament's attention to the deterioration - if such a thing were still possible - of the human rights situation in Tunisia.
Since 11 December, Sihem Bensedrine, a well-known human rights defender and editor-in-chief of Kalima, has been the subject of press harassment and slanderous remarks that are absolutely intolerable and incompatible with the rule of law.
On 23 January, Mr Amin, who is the coordinator of the Maghreb Coordination of Human Rights Organisations, was refused entry into Tunisia.
On 28 January, Radio Kalima, which has been broadcast via satellite since that date, was completely surrounded. Its journalists were imprisoned, and those who came to their aid were manhandled in the street. This radio station is still being surrounded by the Tunisian police, with the result that freedom of information and expression are being undermined.
Tomorrow there will be the appeal hearing of the Gafsa workers, who are fighting against corruption and against their exploitation in this Tunisian coal mining area, with a denial of justice that we saw during the first hearing.
The heads of mission in Tunis are concerned about the situation; they have discussed it, and are perhaps discussing it at this very moment. They were meeting today.
I call on you, Mr President, to take a major political initiative in order to put a stop to these systematic human rights violations in Tunisia.
Our new and former colleague Martin Kastler has now arrived too. He tells me he was caught in a traffic jam. There are two ways to avoid being late: either by setting off earlier or by improving the trans-European networks.
Mr President, the murder of prisoners of war and of civilians captured during wartime constitutes one of the most severe violations of international law. The third and fourth Geneva Conventions state clearly that such acts fall far below the standards of international law and render the perpetrator liable in the eyes of the international community. It is in this same spirit that Article 2 of the European Convention of Human Rights declares the taking of life a flagrant violation.
The recent confession by the Turkish actor Attila Olgaç to the murder of 10 Greek Cypriot captives during the Turkish invasion in Cyprus in the summer of 1974 has brought to light once more the crimes committed by Turkey and entails an inescapable responsibility for Turkey to open its archives for the investigation of the fate of all missing persons. The international community, in which the European Union is a significant player, must put all possible pressure on Turkey to comply with international law, the related decisions of the European Court of Human Rights, and all relevant UN resolutions.
(SK) The motto of the Czech Presidency 'Europe without barriers' should not be just a slogan, but must be a clear response to current challenges. The Presidency should deal with the issues that worry European citizens for whom the existing barriers make it impossible to exercise their rights on EU territory.
The European Union has fifty million Europeans with various health problems who in everyday life come up against various difficulties. Many of them have turned to me with requests regarding the need for mutual recognition of ID cards for severely disabled people. Handicapped citizens cannot use these cards in all EU Member States. As an example, this makes it difficult for them to park their cars in designated parking spaces. I have submitted a question to the Council and to the Commission and I hope that measures to harmonise these cards will be adopted as soon as possible.
'Europe without barriers' must mean the removal of all barriers, including physical, social and architectural barriers, and the prevention of any discrimination against handicapped people.
(RO) The documents from the meeting on 5 February in Prague mention a debate on the topic of the Barcelona objectives concerning public childcare services, with the emphasis on home childcare. I wonder whether the Czech Presidency is aware of the European Commission report from October 2008, which indicates that more than six million women aged between 25 and 49 state that they are obliged not to work or can only work part-time because of family responsibilities.
Home childcare must not be detrimental to public childcare services. As a social-democrat, I believe that investing in public childcare services is beneficial to society as a whole. I urge the Czech Presidency to consider what assistance can be provided to Member States enabling them to improve their public childcare services from a quantitative and qualitative perspective, especially during the current crisis.
(BG) This week a referendum will be held in Switzerland on the free movement of people. The Swiss people will decide whether the agreement between their country and the European Union will be extended both in terms of time and scope, and whether it will include the citizens of Bulgaria and Romania.
With this decision Switzerland will facilitate and define not only how things will develop in the future, in terms of whether we will apply visas and borders, but will also decide whether certain responsible decisions linked to economic development from the last 30 years will continue to be applied in the future as well. The policy of freedom of movement of citizens is a contributor to economic development, both in Switzerland and in the European Union, and also to the improvement of our general standard of living.
I openly hope that the result of this week's referendum in Switzerland will be a positive one, because an opposite, negative result would once again lead this beautiful partnership and cooperation to the barriers which we once had, to restrictions and to all the inconveniences resulting from a lack of agreements.
It is for this reason that I hope that our Swiss friends will support our common future and I invite both Member States of the European Union and the Commission to continue our mutual cooperation with Switzerland in good harmony and with good results for all citizens of the European Union.
(PL) Mr President, at the meeting in Davos German Chancellor Angela Merkel called for the building of a gas pipeline from Russia to Germany on the Baltic seabed.
Mrs Merkel has once again proven her understanding of European solidarity. Yet the countries of Scandinavia, as well as Lithuania, Latvia, Estonia and Poland, have expressed reservations and opposition to the gas pipeline project. Mrs Merkel has shown what importance she attaches to the voices of ecologists, who are warning of the threat to the Baltic. For Mrs Merkel there is no significance in the fact that the construction costs will be several times higher than the costs of building an underground pipeline.
I have a question: could it be that, following the example of her predecessor Chancellor Gerhard Schroeder, Mrs Merkel was looking for a job with Gazprom? Are the leaders of the German left and the German right aware that by showing this attitude they are undermining the authority, dignity and cohesion of the European Union?
(HU) Mr President, according to the Charter of the United Nations, all peoples have the right of self-determination. This also applies to the 1.5-2 million Hungarians in Transylvania. Two years ago the Székely National Council organised an informal referendum on regional autonomy for Székely Land. In this referendum carried out using mobile ballot boxes, in spite of an artificially instigated anti-Hungarian propaganda campaign, 99% of the 210 000 voters asked voted in the affirmative. Recently, a significant number of local governments in Székely Land launched a new initiative for a comprehensive official referendum. The state bodies and their local representatives, the so-called prefects, are making every effort to hinder Székely Land's Hungarians in the peaceful, lawful and democratic expression of their will. I ask Parliament and President Hans-Gert Pöttering to keep a close eye on further developments concerning the referendum in Romania, and to extend protection to the local governments that are under threat from the authorities. Thank you.
- (FR) Mr President, ladies and gentlemen, the economic partnership agreement between the Cariforum and the European Union is inaugurating something bad for the outermost regions (ORs) of the French West Indies and Guyana.
Worse still, the agreement on which I will have to give my opinion does not respect the mandate that was set by the European Council, or the European Union's strategy for the Caribbean, or its strategy for the ORs, all three of which explicitly mention the need for the regional integration of the ORs within the Cariforum and for the creation of an interregional market between these two parties, aimed at the overall development of the region.
I am concerned. For 10 days now a terrible strike has been taking place in Guadeloupe, bringing everything to a standstill, oil included. This strike is lasting so long because the people of the French West Indies and Guyana are suffering from the cost of living, which is one and a half times higher than in metropolitan Europe. Although this has so far been a purely French problem, it has now in fact become a European one, and the Commission's refusal to negotiate a specific OR-Cariforum agreement for us is in my view a disgrace.
(EL) Mr President, recently we have heard about, we have read about and we have seen civilians being bombed and children being exterminated. Recently we saw a gentleman from Turkey who admitted in public that, during the invasion of Cyprus by Turkey in 1974, he murdered 10 handcuffed Greek Cypriot soldiers. What we have not seen, Mr President, is a willingness on the part of the International Criminal Court in The Hague, a willingness which was so evident when it came to those involved in events in Yugoslavia; the International Criminal Tribunal for the former Yugoslavia is still chasing them. Consequently, I think that it is a legitimate demand for us to ask Parliament to tell us if there is a list of countries which come within the jurisdiction of The Hague Court or if there are countries which are indifferent to and dismissive of this Court. I think that our demand to know which countries and citizens are being brought before the Court in The Hague as defendants and which are not is a legitimate demand.
(HU) Thank you for the floor, Mr President. I asked to speak because of a tragic accident that occurred three days ago in Croatia. An 18-year-old man stepped on a landmine and became one of the already numerous victims, among them Italian, Dutch and other European fellow citizens. Croatia is not party to the comprehensive mine clearance programme being financed by the Commission from 2008 to 2013, and yet the number of such mines that have been deployed is unknown. Though Croatia has never produced any mines of this sort, there are life-threatening antipersonnel mines along some 1 000 kilometres of its territory. I respectfully ask the Commission and you, Mr President, to intervene so that Croatia may also benefit from European aid - just like Bosnia, Ukraine, Kosovo and Cyprus - since this is an extremely costly and highly dangerous operation. I have been speaking in my capacity as Chairman - on the EU side - of the EU-Croatia Joint Parliamentary Committee. Thank you very much for the floor.
(EL) Mr President, demonstrations by farmers in Greece, together with other demonstrations in Europe, are sending out important messages of change in current perceptions about farming and the food issue, by demanding the reform of European and national policies. When, at European level, economies are collapsing, all confidence has been lost in the financial system, small and medium-sized enterprises are gradually disappearing and employment is shrinking, we cannot turn a blind eye to the problems accumulating in the countryside, in farming, in the rural economy and in regional employment. It would be a good idea for the Commission and Parliament to start a dialogue and to present proposals in a bid to deal with the problems, not only so that small and medium-sized farms survive, but also to get them out of the crisis over coming years, to activate the intervention mechanism and to strengthen the crisis management mechanism - so that even loss of income can be covered - and national policies, which could be made more flexible without this necessarily meaning cofinancing of the common agricultural policy.
(LT) European leaders recently expressed the view that they were disappointed with the leaders of Ukraine and Georgia. They are beginning to doubt whether they can democratise those states and lead them into NATO and the European Union. Such views and talk can only support Russia's policies and its special forces. Right before our very eyes we can see Russian provocations whose goal is to weaken President Yushchenko, President Saakashvili and the West-oriented policies they are implementing. There are invisible provocations as well. The best way to see how they are organised would be to examine the KGB archives. Only naive politicians in contemporary Europe can believe that Russia no longer carries out such blackmail and provocations, even though it is led by KGB officer Putin. The latest information provocation is that Georgia kidnapped a Russian soldier. It was fed to Europe all week. Later Russia admitted that the soldier himself had in fact deserted, but the black propaganda had already done its damage. One gets the impression that Russia is playing games with tanks, gas pipelines, information and misinformation brilliantly. However, it is above all the naivety of European politicians which allows Russia to play such games.
(PL) Mr President, taking advantage of the fact that the attention of world public opinion is now focused on questions related to the economic crisis, the Chinese authorities have used their extensive apparatus of oppression to increase pressure on the Tibetans. The campaign, which is to last 40 days, is directed mainly against the participants in last year's protests.
Summonses to police stations are increasing, as are disappearances, incidents of intimidation and unexplained deaths. We cannot exclude the possibility that one consequence of the repression will be expressions of unrest from the Tibetans, who will be driven to take extreme measures. The Chinese security services and army will respond by brutally pacifying these protests, and it may turn out that we are dealing with deliberate provocation from the Chinese authorities, who will be counting on the fact that even democratic governments will restrict themselves only to tentative protests during the common struggle with the economic crisis. The European Parliament should express itself clearly and decidedly on this question, and therefore today I will permit myself to submit a draft of an appeal to the Prime Minister of China. Let us together send a signal to the communist regime that we do not consent to the violation of basic rights of the people of Tibet.
(RO) The European Commission has declared 2009 as the European Year of Creativity and Innovation. Creative thinking is the key to success in a global economy, a fact recognised by the European Union a long time ago. Indeed, innovation is an integral part of both the Commission's climate change package and the plan for revitalising the European economy. For its part, the European Parliament must become more actively involved in promoting creativity as a driving force for innovation. Last year the energy and climate change package was adopted and the written declaration on fibromyalgia was approved for which I would like to thank you once again. These documents pave the way for innovation and creativity in areas of paramount importance such as health, by identifying new treatments for fibromyalgia, and energy, by making the new alternative energy sources more efficient.
(HU) Mr President, Hungary, too, entered the Schengen area on 21 December 2007, and yet there are certain issues that have still not been settled on the Austro-Hungarian border. The Burgenland authorities are not really speaking to us. Therefore, in June 2008, my Hungarian compatriots submitted a petition to the European Parliament's Committee on Petitions, which we immediately forwarded to Commissioner Jacques Barrot. Mr Barrot eventually responded, four months later, saying that he did not have sufficient information regarding the petition and that they would try to contact the person who submitted it. Two months after this reply, I myself contacted the person who submitted the petition and asked how things stood. I was told that to date no one from the Commission had been in touch; this does indeed make it difficult for the Commission to obtain information. When I went back to the Commission staff, I was told that they would examine the matter 'within the best delay'. I would like to ask the Commission what the expression 'within the best delay' means, and I would like to express my hope that the campaign for the elections due to be held four months from now will not likewise be conducted by Mr Barroso and Mr Jacques Barrot 'within the best delay'. Thank you very much.
(HU) Thank you, Mr President. Ladies and gentlemen, here is a one-minute rapid snapshot of the still rampant European racism. In Hungary, a few days ago, a police chief constable who had made a racist statement was acquitted and then reinstated after reference was made to a supposed internal investigation. The investigation did not address the question of whether or not the racist statement had in fact been made. In Romania, in the municipality of Tărlungeni, near Braşov, a wall has been erected between the Roma and non-Roma families. In response to a question from a local child asking why they are being separated, the father may perhaps reply: because those living on this side of the wall are bad people, while those on the other side are good people. Ten days ago we voted to adopt the report of the delegation to Italy; since then, a week ago, Italy deployed armed forces against the Roma after two crimes committed by persons unknown. The police forces are sweeping through Roma families with helicopters, dogs and armed police officers. Thank you very much.
(PT) The number of workers affected by unemployment in Portugal is growing exponentially. Every day, companies announce cutbacks in production, layoffs of workers or even complete closure.
Amongst the most serious cases is the threat hanging over around 2 000 workers at Qimonda, in Vila do Conde, following the declaration of bankruptcy of the parent company in Germany. On Wednesday, a delegation of workers from both countries will be here in Parliament, expecting solidarity and also our support in their fight to defend their jobs.
However, the scandal of delays in payment of wages and other remuneration owed to workers is also increasing, as is happening in cork companies, some textile companies, and the ceramics and metallurgy sectors, amongst others. This situation is creating serious social problems, increasing poverty and even causing tragic situations in cases of members of the same family working in the company. I was able to ascertain this only days ago at Subercor, a company based in Santa Maria da Feira (part of the Suberus group, in the footwear sector), where workers are struggling because they are not receiving their wages and there are couples who are going hungry and already have no food for their children. These are terrible situations caused by the crisis which is devastating us, the consequences of which can be seen in human faces and people's lives. I therefore appeal not only for solidarity but for these serious problems to be solved.
(HU) Mr President, popular opinion in Hungary has been following with great interest the developments in the water cannon case in Hungary, and would like to have a clear view of the issue as soon as possible. We request the Commission's assistance in this matter. This issue concerns the fact that the Hungarian Government continued throughout 2006-2007-2008 to hold to the view that it had purchased new water cannons at the expense of the Schengen Fund, and that these were used in Budapest on 22 October 2007 to disperse the crowds. At the end of 2008, the Minister for Justice and Law Enforcement stated that this purchase was not paid out of the Schengen Fund, which is an EU resource. The competent European Commissioner confirmed that the cannons had not been purchased out of the Schengen Fund. A day later, a secretary of state at the same Ministry stated that the Hungarian Government had covered the purchase of the water cannons from the domestic sources of the Schengen Fund, contradicting the European Commission. My question is: has the Commission looked into whether the Schengen Fund was used in this case as intended, and has it sought to ascertain the truth with regard to the water cannon purchase? After these events, the credibility and transparency of the actions not only of the Hungarian Government, but also of the European Commission, are at stake. Thank you very much.
Mr President, last Monday the British Government announced feasibility studies into five tidal-power schemes in the Severn Estuary: three would be barrages and two would be lagoons.
The EU has rightly set ambitious targets for renewable energy, but the idea that achieving these targets will be pain-free is a delusion. The Severn barrage could supply up to 5% of the UK's energy needs, yet this would challenge interpretations of the Habitats Directive.
The result of legal arguments - or public opinion - blocking the scheme would be to prove the truth of Nietzsche's dictum that madness is rare in individuals, but common in parties, groups and organisations. The EU and the British Government should ponder Jeremy Bentham's philosophy that we should look for the greatest good for the greatest number.
(EL) Mr President, it has taken a long time to release the Balkans from unproductive nationalism which is out of step with European standards of behaviour and values. It would appear, however, that some people need to hear this message again. In October 2008, the government of the Former Yugoslavian Republic of Macedonia filed an application for Community financing for Corridor 10, which crosses its territory. Just two months later, in a scandalous decision which was even published in that country's official gazette, they decided to name this route 'Alexander the Great of Macedon', thereby blatantly insulting the interim agreement with Greece, which makes express provision for the avoidance of government propaganda and the use of symbols which incite hostility, hatred and violence. I call on the European Commission to link the application for Community financing with the repeal of this scandalous decision, which reminds us that there are still nationalists in the Balkans. We are building a Europe in which there is no room for nationalism.
(BG) Last Wednesday the European Commission announced its proposal regarding the programme for reconstruction in the field of energy security.
In line with this proposal Bulgaria is to receive only a share of the EUR 20 million earmarked for the project linking Bulgaria with Greece. Only a share of EUR 20 million earmarked from billions for projects! In my country in these instances we have a saying: 'The mountain laboured and brought forth a mouse'. All this after a big gas crisis!
As you know, Bulgaria was most seriously affected and is the only country completely reliant on Russian gas. It is officially said that ready-to-go projects are being financed, but suspicions have arisen. The crucial project that Bulgaria has proposed for the expansion of the Chiren gas storage facility can be finalised within only a few months. If it lacks support, Bulgaria will take on this project independently, but where does that leave European solidarity and justice?
Again last week an influential European journal wrote that, as a result of this crisis, support in Bulgaria for Eurosceptics will rise to 20%. I hope that this is not an accurate calculation. However, if the Commission continues with such behaviour towards Bulgaria, it will make a decisive contribution towards this.
Mr President, two and a half years ago, I found out that the European Commission had initiated proceedings against Denmark in the European Court of Justice because Denmark had introduced a 2% threshold for hydrogenated fats in food. The Commission did this even though there was scientific evidence to the contrary, which showed in fact that hydrogenated acids are extremely difficult from the point of view of coronary disease etc. Two years ago, therefore, I decided - in conjunction with two of our colleagues, Dan Jørgensen and Linda McAvan - to draft a written declaration. We were supported by 254 Members of Parliament from 25 different Member States, which was huge support.
Recently, the Committee on the Environment, Public Health and Food Safety published a report which gave the maximum level as 2%, which is exactly what Denmark was doing. Therefore, on the basis of the medical and scientific evidence, I call on the Commission now to adopt fully the 2% threshold, which Denmark's system introduced and which is recommended in this report from the Committee on the Environment, Public Health and Food Safety.
(SL) I once again note with regret that, whereas the status of the Italian and Hungarian minorities in Slovenia has been regulated in an exemplary manner and each minority has its own representative in the Slovenian Parliament, Slovenian minorities do not enjoy the same kind of support in the countries in which they live.
Despite the treaty signed in Budapest, there is no political will in Hungary to allow the Slovenian minority to have its own representative in parliament. Moreover, the latest reports indicate that the only Slovenian museum in Hungary is to be closed down because of funding cuts. Yet this museum is the Slovenian minority's only centre of cultural life in Hungary and has received only EUR 16 000 in funding.
While Slovenia earmarks EUR 14.5 million a year for its Hungarian minority, Hungary earmarks a mere EUR 400 000 a year for its Slovenian minority. For this reason, we justifiably expect the Hungarian Government to improve its financial and political support for the Slovenian minority. The financial crisis cannot be used as an excuse to cut funding allocated to minorities, whether in Hungary, Italy or anywhere else.
Mr President, in spite of the agreement between the Greek authorities and farmers, the farmers are still blocking the cross-border traffic road between Bulgaria and Greece at the Kulata-Promachonas crossing. The continuing 14-day blockade of border crossing points between the Republic of Bulgaria and the Hellenic Republic of Greece has caused considerable financial losses to the Bulgarian hauliers.
I and 14 other Bulgarian Members of the European Parliament have sent a written question to the Commission on the measures taken under Regulation (EC) No 2679/98. We acknowledge the fundamental rights and freedoms of European citizens. However, we are convinced that this Regulation should be significantly improved so as to avoid another case of continuous blockade of transport between Member States in total breach of the fundamental principles of the internal market, such as free movement of goods and persons.
- (FR) Madam President, nine days ago the regions of Aquitaine, Midi-Pyrénées and Languedoc-Roussillon were hit hard by Storm Klaus.
The damage is extensive, and I call for these regions to receive emergency European aid. I have in mind, in particular, the European Union's Solidarity Fund, but also the Structural Funds and the Rural Development Fund, and I am also thinking about the authorisation of state aid.
I should like to draw your attention, ladies and gentlemen, to the fact that, in May 2005, the European Parliament adopted the report by Mr Berend on the reform of the Solidarity Fund, in order to extend its scope. The matter is currently at a standstill within the Council of Ministers. It is imperative that there be a positive outcome to it soon.
European citizens expect the European Union to protect them and to offer them practical assistance. Allowing these French regions to receive emergency aid, but also seeing through the reform of the Solidarity Fund, would represent, in the eyes of Europeans, cast-iron guarantees that the European Union's duty and purpose is to be at their side in difficult situations.
(EL) Madam President, farmers with small and medium-sized holdings have been on the streets for a fortnight in a fight which has shaken the entire country. The common agricultural policy, which is jointly formulated and implemented by Greek governments, and agreements within the framework of the World Trade Organization have resulted in a reduction in agricultural output, in a drastic cut in the income of farmers with small and medium-sized holdings and in their speedier eradication. Greece's agricultural balance of trade has gone from being in the black to being in the red to the tune of approximately EUR 3 billion for 2008 alone. Instead of meeting the basic demands of small and medium-sized farms, the New Democracy government is trying to mislead them with meaningless announcements and, at the same time, is mobilising the special forces in order to suppress their fight. The Communist Party of Greece and the workers support the fight of small and medium-sized farms against the common agricultural policy and the entire anti-grassroots policy of the European Union and bourgeois governments. They also support their demand for guaranteed minimum prices for agricultural and livestock products, which will cover the production costs and improve the income of small and medium-sized farms.
Madam President, as the economic crisis deepens, major issues leading to industrial action are emerging in the United Kingdom, flowing from the compulsion for unrestricted free movement of labour within the EU and the procurement requirements in regard to major public contracts, whereby contracts won by foreign companies are resulting in a significant influx of foreign workers, putting local workers and local unemployed at a disadvantage and depriving them of opportunities.
In this, I believe, many will come to see the price being paid by the United Kingdom for EU membership. We are being compelled to subject ourselves to labour market laws and to the supremacy of EU law and the rulings of the European Court of Justice. Procurement policy, which prohibits preferment for local contractors and workers, is stoking up more and more resentment of the EU and its inflexible regime.
(EL) Madam President, two years ago Parliament adopted a resolution almost unanimously. In this resolution, it called for the fate of the missing persons in Cyprus to be ascertained. Two years have passed and no progress has been made. The Turkish army was asked to give the competent committee all the information in its possession, but nothing has been done in this direction. On the contrary, today we have a public confession by a Turk who was a soldier at the time and who, for reasons of conscience, because he cannot take it anymore, has confessed that he killed 10 Greek Cypriots. The Turkish army knows about both these crimes and about others and, without doubt, there is not a civilised person today, of Turkish or any other nationality, who does not condemn these war crimes. What, however, must we do? We must step up our efforts to persuade the Turkish army to supply information to the competent committee in order to put an end to the suffering of the missing persons' relatives.
Madam President, as you know, there have been widespread protests in my country about an Italian company which has won a contract in an oil refinery in my constituency, and has only used Italian labour for the contract.
The outcry is understandable if indeed the company in question has reserved the right to its own nationals and not allowed British nationals to work. That would be a violation of European Union law (discrimination on grounds of nationality), as it would be if the company were undermining British legal requirements, which it must observe under the Posted Workers Directive.
If, however, the protesters are saying that only British companies should have had the right to tender for that work and only employ British labour, then, of course, the protesters would be making an argument that would not be correct. They should bear in mind that there are over two million British citizens who work in other EU countries, and only a million non-British EU citizens who work in Britain.
The slogan 'British workers for British jobs' must mean enabling British workers to compete in a well-trained way and without suffering discrimination. It cannot mean reserving things solely to the nationality of the country concerned, either in Britain or in any other Member State of the European Union.
(IT) Madam President, ladies and gentlemen, in two days' time, I am delighted to say, we will welcome here the President of the Palestinian Authority, in a formal sitting. On that occasion, the President of the Authority is coming to the Chamber of the Europe of homelands that is destroying the European homeland, whereby the Mediterranean is only fit as a tomb for the poor and for those who are condemned to starvation and extermination.
We here represent - look, it is time for nationalist protests, and everyone from all sides should take part - the scourge of the Europe of homelands that is destroying the European homeland and we have a duty to tell Brussels this. In two days' time, a Palestinian will speak. The fact that 80% of Israeli citizens are in favour of Europe, unlike the Jerusalem Government, as the Adenauer Foundation has shown, also shows that even the people of Palestine, Lebanon, the southern Mediterranean and Tunisia are not entitled to move themselves to revolution ...
(The President cut off the speaker)
(RO) Given the current climate in Europe, guaranteeing energy security is becoming a priority. Diversification of energy transit routes can be guaranteed by interconnecting Europe's gas networks, which also supports solidarity between Member States, one of the European Union's fundamental principles. In addition to the financial contributions made by Romania and Hungary themselves, the European Commission proposed last week the allocation of EUR 30 million for the completion of the Arad-Szeged gas pipeline project, the financing for which has been suspended for more than five years.
This project is of paramount importance. The gas pipeline will not only link Romania and Hungary, but will also provide a connection to the European Union's gas network. Once the pipeline is completed, Romania will be able to both export and import gas on the European market, not only in normal conditions but also in situations where there is a European energy crisis. With this in mind, I am calling on your support so that the Commission's proposal is implemented as quickly as possible.
(DE) Madam President, the meat scandal in Ireland has made waves throughout Europe, including Austria where, as a bizarre consequence of the scandal, Irish meat was sold as Tyrolean bacon. In my view the only solution to this EU-wide problem is a compulsory declaration for fresh meat and meat products, which would contain the following information: place of origin; duration of the animal's journey to the abattoir and from there to the point of sale of the meat; if the meat comes from outside the EU, the country of origin should be specified precisely. In addition, it is high time the European Union had these things checked by inspectors. So that this can indeed be done, I call on the Council, the Commission and you, ladies and gentlemen, to take steps to ensure that European consumers can no longer be misled in this way.
(SL) We have seen and heard reports that the long-standing civil war in Sri Lanka is coming to an end. However, it was military predominance, not political achievement or any lasting solution, that drove the Tamil Tigers out of their last major stronghold. This military solution is fraught with problems. We see winners and losers, the losers being the tens of thousands of local civilians who are withdrawing or fleeing in fear of government units.
Experience from the Western Balkans teaches us that military victories and formal cessations of military hostilities are often followed by the killing of the losers or their supposed sympathisers by the winners. Victories can leave a trail of individual, uncontrolled acts of retribution, but frequently also organised killings, which the perpetrators usually seek to conceal.
I am not trying to accuse anyone ahead of time. I am just trying to point out that the European Union must also take immediate action to ensure an international presence and international supervision during this most critical post-conflict period, a period which leaves the civilian population, who are fleeing in fear, in the greatest peril.
Madam President, many will be aware of the recent dioxin scare in the Republic of Ireland. Beef farmers in Northern Ireland were also caught up in this problem because they imported the compound feed which caused the problem in their animals. The Northern Ireland Executive has now offered the farmers 25% compensation, which will mean ruin for them. The Executive is having problems finding the matching funds, and will not be able to draw the 37.5% that is available from the European Union. I understand that the Government of the Republic of Ireland has made it clear that it will not be accepting any responsibility, even though the feed mill was licensed by it and under its control. There is also a substantial amount of infected pigmeat at one plant. This is a very serious and dangerous problem and must be resolved as soon as possible.
(RO) The European Union is busily preparing to negotiate a post-Kyoto agreement in order to continue reducing the causes of climate change. Member States must gradually reduce their carbon dioxide emissions. European companies must urgently invest in modernising their production installations in energy-intensive industries, to be able to maintain the current level of production, save jobs and protect the environment.
I would like to draw your attention to the fact that during the current economic crisis European enterprises are failing to obtain the credits which they very much need to be able to modernise. It is not a case of European enterprises having to produce less, but simply in a more intelligent and environmentally friendly manner. I call on the European Commission, the European Investment Bank and Member States to make the EU's sustainable economic development a priority and to guarantee, through the European economic recovery plan, the conditions required so that European enterprises can modernise and remain competitive in an increasingly tough market.
(HU) Thank you very much, Madam President. The European Union faces the challenges of guaranteeing stability and security, improving the prosperity of its citizens and building a common European future. The historical, national and ethnic minorities are of enduring value to a diverse Europe. Respect for the rights of these minorities has not yet been satisfactorily ensured. The existence of documents such as the Framework Convention for the Protection of National Minorities, as well as the European Charter for Regional or Minority Languages, inspires confidence. It is clear that until each Member State of the European Union has ratified these documents, further efforts are needed. Parliament should make it a goal to create a binding framework agreement that will guarantee the protection of national minority communities, recognising that various forms of autonomy and self-determination, based on the principle of subsidiarity, represent reassuring solutions to the situation of minority communities. Thank you very much.
- (FR) Madam President, allow me to express my full support for the citizens and families affected by Storm Klaus, which hit southern Europe, and particularly south-west France, more than a week ago.
The consequences of the storm are tragic. It caused 11 deaths, more than one and a half million homes have been left without electricity, and 300 000 hectares of forest have been hit, that is to say 40% of the forest in the Landes region. Around 30 to 40 million m3 of trees have been brought down.
Since 2002 the European Union has been endowed with a Solidarity Fund that enables emergency financial assistance to be given to European regions hit by such natural disasters. The Council of Ministers must - and I shall echo the conclusions of Mrs Laperrouze here - release this Solidarity Fund, and I hope that Parliament will make sure that this happens very soon.
(PL) Madam President, we are about to celebrate the 20th anniversary of the beginning of the Round Table Talks in Poland. It was then that rulers and opposition sat down to talks, and to reflect together on the solution to Poland's problems, both problems of an economic and social nature, and also the most important problems of our political system.
The opposition was represented primarily by Solidarity, which was founded in 1980, headed by Lech Wałęsa and the organisation's advisors. On the government side the negotiators were the authorities of the crumbling socialist economic system, the creators of the state of martial law in Poland.
As a result of the Round Table Talks and settlements, elections were held in June 1989, which led to the establishment of the first government led by a non-communist: Tadeusz Mazowiecki. It was that government which showed us that the right direction for Poland to take was not only freedom and democracy, but also integration with the European Union. The changes which took place in my country then triggered the march of many countries of Central and Eastern Europe towards freedom, democracy and integration with the EU.
That concludes the item.